Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO credit agreement

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of January 27, 2012, by and among VULCAN MATERIALS COMPANY, a New Jersey
corporation (the “Parent”), each of the Persons party to the Credit Agreement
(as defined below) as Borrowers (together with the Parent, each, a “Borrower,”
and, collectively, the “Borrowers”), the Persons party to the Credit Agreement
as Guarantors, the Lenders (as defined below) party hereto, and SUNTRUST BANK,
as the Administrative Agent (the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrowers, the Guarantors, the several banks and other financial
institutions and lenders party thereto (the “Lenders”), and the Administrative
Agent have executed and delivered that certain Credit Agreement dated as of
December 15, 2011 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, the financial statements delivered by the Borrowers for the month
ending November 30, 2011, failed to conform to the requirements of Section
7.1(a) of the Credit Agreement (the “Specified Default”); and

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders waive the Specified Default and amend certain provisions of the Credit
Agreement as set forth herein, and the Administrative Agent and the Required
Lenders have agreed to such waiver and amendments, in each case, subject to the
terms and conditions set forth below.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

SECTION 1. Definitions. Unless otherwise specifically defined herein, each term
used herein (and in the recitals above) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement. Each
reference to “hereof,” “hereunder,” “herein,” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in the Credit Agreement shall from and after the date hereof
refer to the Credit Agreement as amended hereby.

SECTION 2. Waiver. Subject to the satisfaction of the conditions precedent set
forth in Section 5 below, the Administrative Agent and the Lenders party hereto
hereby waive the Specified Default.

SECTION 3. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:



1

 

 

(a)    Section 7.1 is amended so that it reads in its entirety as follows:

Section 7.1 Monthly and Quarterly Financial Statements and Information.

(a) Within thirty (30) days after the last day of each fiscal month of the
Borrowers (except for the last month of each fiscal quarter, in which case
within forty (40) days), the consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal month, and the related consolidated
income statement for such fiscal month and fiscal year to date period. Such
financial statements shall set forth in comparative form (i) the figures as at
the end of such month and year to date period of the previous fiscal year, and
(ii) beginning with the fiscal month ending January 31, 2012, with respect to
the income statement only, the figures for the applicable year to date period
set forth in the projections provided by the Credit Parties pursuant to Section
4.1, as amended or superseded by projections delivered pursuant to Section
7.5(d), all of which shall be certified by an Authorized Signatory of the Parent
to be, in his or her opinion, complete and correct in all material respects and
to present fairly in accordance with GAAP the financial position of the Parent
and its consolidated Subsidiaries, as at the end of such period and the results
of operations for such periods, subject only to normal audit and year-end
adjustments and lack of footnotes.

(b) Within forty (40) days after the last day of each fiscal quarter of the
Borrowers (except for the last quarter of each fiscal year, in which case within
sixty (60) days), the consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
and consolidating, on a division/region basis, income statement and related
consolidated statement of cash flows for such fiscal quarter and fiscal year to
date period. Such financial statements shall set forth in comparative form (i)
the figures as at the end of such quarter and year to date period of the
previous fiscal year, and (ii) beginning with the fiscal quarter ending March
31, 2012, with respect to the consolidated financial statements only, the
figures for the applicable year to date period set forth in the projections
provided by the Credit Parties pursuant to Section 4.1, as amended or superseded
by projections delivered pursuant to Section 7.5(d), all of which shall be
certified by an Authorized Signatory of the Parent to be, in his or her opinion,
complete and correct in all material respects and to present fairly in
accordance with GAAP the financial position of the Parent and its consolidated
Subsidiaries, as at the end of such period and the results of operations for
such periods, subject only to normal audit and year-end adjustments and lack of
footnotes.

(b) Section 7.2 is amended so that it reads in its entirety as follows:

Section 7.2 Annual Financial Statements and Information. Within sixty (60) days
after the end of each fiscal year of the Borrowers, the audited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such year and
the related audited consolidated and consolidating, on a division/region basis,
income statement, audited consolidated statement of shareholders equity and
audited consolidated cash flow statements for such fiscal year. Such financial
statements shall set forth in comparative form (i) the figures as at the end of
and for the previous year, and (ii) with respect to the consolidated financial
statements only, the figures for the applicable period set forth in the
projections provided by the Credit Parties pursuant to Section 4.1, as amended
or superseded by projections delivered pursuant to Section 7.5(d), and shall be
accompanied by an unqualified opinion of independent certified public
accountants of recognized national standing satisfactory to the Administrative
Agent (which opinion shall be without (A) a “going concern” or like
qualification or exception, (B) any qualification or exception as to the scope
of such audit, or (C) any qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require a material adjustment to such item), stating that
such financial statements are prepared in all material respects in accordance
with GAAP, and present fairly the financial position of the Parent and its
consolidated Subsidiaries as at the end of such year without any explanatory
paragraphs.

SECTION 4. Representations and Warranties. Each Credit Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

(a) Each of the representations and warranties made by any Credit Party in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof as if made on and as of such date except to the extent
that such representations and warranties relate to an earlier date, in which
case such representation and warranty was true and correct in all material
respects as of such earlier date.



2

 

 

(b) As of the date hereof there exists no Default or Event of Default (other
than the Specified Default) and after giving effect to this Agreement there will
exist no Default or Event of Default.

(c) Each Credit Party has the power and is duly authorized to enter into,
deliver, and perform this Agreement.

(d) This Agreement is the legal, valid, and binding obligation of the Credit
Parties enforceable against the Credit Parties in accordance with its terms.

SECTION 5. Conditions Precedent. This Agreement shall become effective only upon
the Administrative Agent’s receipt of this Agreement duly executed by each of
the Credit Parties, the Administrative Agent, and the Required Lenders.

SECTION 6. Miscellaneous Terms.

(a) Loan Document. For avoidance of doubt, the Borrowers, the Lenders party
hereto, and the Administrative Agent hereby acknowledge and agree that this
Agreement is a Loan Document.

(b) Effect of Agreement. Except as set forth expressly hereinabove, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Credit Parties. Except to the extent otherwise
expressly set forth herein, the amendments set forth herein shall have effect
only from and after the date of this Agreement.

(c) No Novation or Mutual Departure. The Credit Parties expressly acknowledge
and agree that (i) there has not been, and this Agreement does not constitute or
establish, a novation with respect to the Credit Agreement or any of the other
Loan Documents, or a mutual departure from the strict terms, provisions, and
conditions thereof, other than with respect to the waiver contained in Section 2
above and the amendments contained in Section 3 above, and (ii) nothing in this
Agreement shall affect or limit the Administrative Agent’s or any Lender’s right
to demand payment of liabilities owing from any Credit Party to the
Administrative Agent or the Lender under, or to demand strict performance of the
terms, provisions, and conditions of, the Credit Agreement and the other Loan
Documents, to exercise any and all rights, powers, and remedies under the Credit
Agreement or the other Loan Documents or at law or in equity, or to do any and
all of the foregoing, immediately at any time after the occurrence of a Default
or an Event of Default under the Credit Agreement or the other Loan Documents.

(d) Ratification. The Borrowers hereby restate, ratify, and reaffirm all of
their obligations and covenants set forth in the Credit Agreement and the other
Loan Documents to which they are parties (as such obligations and covenants are
amended by Section 3 above) effective as of the date hereof.



3

 

 

(e) Claims. To induce the Administrative Agent and the Lenders to enter into
this Agreement and to continue to make advances pursuant to the Credit Agreement
(subject to the terms and conditions thereof), the Borrowers hereby acknowledge
and agree that, as of the date hereof, and after giving effect to the terms
hereof, there exists no right of offset, defense, counterclaim, claim, or
objection in favor of any Credit Party or arising out of or with respect to any
of the Loans or other obligations of any Credit Party owed to the Administrative
Agent and the Lenders under the Credit Agreement or any other Loan Document.

(f) Release. In consideration of the waiver and amendments contained herein, the
Credit Parties hereby waive and release each of the Lender Group members and
their respective directors, partners, officers, employees and agents, from any
and all claims and defenses, known or unknown as of the date of this Agreement,
with respect to the Credit Agreement, the other Loan Documents and the
transactions contemplated thereby on or before the date of this Agreement.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

(h) Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Agreement.

(i) Recitals Incorporated Herein. The preamble and the recitals to this
Agreement are hereby incorporated herein by this reference.

(j) Section References. Section titles and references used in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.

(k) Further Assurances. The Borrowers agree to take, at the Borrowers’ expense,
such further actions as the Administrative Agent shall reasonably request from
time to time to evidence the amendments set forth herein and the transactions
contemplated hereby.

(l) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

(m) Severability. Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.



4

 

 

(n) Reaffirmation of Guarantors. Each Guarantor (i) consents to the execution
and delivery of this Agreement, (ii) reaffirms all of its obligations and
covenants under the Credit Agreement and the other Loan Documents to which it is
a party and (iii) agrees that none of its respective obligations and covenants
shall be reduced or limited by the execution and delivery of this Agreement.

 

[SIGNATURES ON FOLLOWING PAGES]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 

BORROWERS: VULCAN MATERIALS COMPANY           By:  /s/ Daniel F. Sansone    
Name:  Daniel F. Sansone
Title:    Executive Vice President and Chief Financial Officer

 

 

VULCAN CONSTRUCTION MATERIALS, LP           By:  /s/ Daniel F. Sansone    
Name:  Daniel F. Sansone
Title:    President

 

 

ATLANTIC GRANITE COMPANY
FLORIDA CEMENT, INC.
FLORIDA ROCK INDUSTRIES, INC.
HARPER BROS. INC.
MARCH ACQUISITIONS, LLC
MARYLAND ROCK INDUSTRIES, INC.
MARYLAND STONE, INC.
PALOMAR TRANSIT MIX CO.
RAIL SERVICES & STORAGE EAST COAST, INC.
RECO TRANSPORTATION, LLC
S & G CONCRETE CO.
S & G PRESTRESS COMPANY
STATEWIDE TRANSPORT, INC.
TCS MATERIALS, INC.
THE ARUNDEL CORPORATION
TRIANGLE ROCK PRODUCTS, INC.
VIRGINIA CONCRETE COMPANY, INCORPORATED           By:  /s/ Daniel F. Sansone    
Name:  Daniel F. Sansone
Title:    Vice President

 



[VULCAN – FIRST AMENDMENT TO CREDIT AGREEMENT]



 

 

 

 

CALMAT CO.           By:  /s/ Daniel F. Sansone     Name:  Daniel F. Sansone
Title:    Senior Vice President

 

 

DELMARVA AGGREGATES, LLC,
in its capacity as Guarantor           By:  /s/ Daniel F. Sansone    
Name:  Daniel F. Sansone
Title:    Vice President of The Arundel Corporation, the Managing Member of
Delmarva Aggregates, LLC

 

 

FULTON CONCRETE COMPANY, INC.           By:  /s/ Daniel F. Sansone    
Name:  Daniel F. Sansone
Title:    Chairman

 

 

HERITAGE LOGISTICS, LLC           By:  /s/ Jerry F. Perkins, Jr.    
Name:  Jerry F. Perkins, Jr.
Title:    Vice President

 

 

VAL-ROCK, INC.           By:  /s/ Daniel F. Sansone     Name:  Daniel F. Sansone
Title:    Senior Vice President

 

 



[VULCAN – FIRST AMENDMENT TO CREDIT AGREEMENT]



 

 

 

 

VULCAN AGGREGATES COMPANY, LLC           By:  /s/ Robert A. Wason IV    
Name:  Robert A. Wason IV
Title:    President

 

 

VULCAN CONSTRUCTION MATERIALS, LLC           By:  /s/ Robert A. Wason IV    
Name:  Robert A. Wason IV
Title:    Vice President

 

 



[VULCAN – FIRST AMENDMENT TO CREDIT AGREEMENT]





 

 

 

 

GUARANTORS: AZUSA ROCK, INC.
BLUE PINE HOLDINGS, LLC
ELECTRON ACQUISITIONS, LLC
FLACEM, LLC
MULE PEN QUARRY CORPORATION
ROCKLAND LLC           By:  /s/ Daniel F. Sansone     Name:  Daniel F. Sansone
Title:    Vice President

 

 

VULCAN LANDS, INC.           By:  /s/ Daniel F. Sansone     Name:  Daniel F.
Sansone
Title:    Chairman

 

 

BECKER PROPERTIES, LLC           By:  /s/ Daniel F. Sansone     Name:  Daniel F.
Sansone
Title:    Senior Vice President

 

 

LEGACY VULCAN CORP.           By:  /s/ Daniel F. Sansone     Name:  Daniel F.
Sansone
Title:    Executive Vice President and Chief Financial Officer

 

 

[VULCAN – FIRST AMENDMENT TO CREDIT AGREEMENT]



 

 

 

ADMINISTRATIVE AGENT AND LENDERS: SUNTRUST BANK,
as the Administrative Agent and a Lender           By:  /s/ B. Earl Garris    
Name:  B. Earl Garris
Title:    Director, ABL

 



[VULCAN – FIRST AMENDMENT TO CREDIT AGREEMENT]



 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender           By:  /s/ Daniel D’Onofrio     Name:  Daniel D’Onofrio
Title:    Vice President

 



 

 

 

 

BANK OF AMERICA, N.A.,
as a Lender           By:  /s/ Dennis S. Losin     Name:  Dennis S. Losin
Title:    Senior Vice President

 



 

 

 

 

REGIONS BANK,
as a Lender           By:  /s/ Cheryl Boyd     Name:  Cheryl Boyd
Title:    Sr. Vice President

 



 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender           By:  /s/ Matthew Kasper     Name:  Matthew Kasper
Title:    Vice - President

 



 

 

 

 

GOLDMAN SACHS BANK USA,
as a Lender           By:  /s/ Rick Canonico     Name:  Rick Canonico
Title:    Authorized Signatory

 



 

 

 

 

THE NORTHERN TRUST COMPANY,
as a Lender           By:  /s/ Sara Bravo     Name:  Sara Bravo
Title:    Second Vice President

 



 

 

 

 

SYNOVUS BANK,
as a Lender           By:  /s/ Anne H. Lovette     Name:  Anne H. Lovette
Title:    Senior RM

 



 

 

 

 

ATLANTIC CAPITAL BANK,
as a Lender           By:  /s/ J. Christopher Deisley     Name:  J. Christopher
Deisley
Title:    Senior Vice President

 



 

 

 

 